              Case 20-05021      Doc 2    Filed 08/13/20    Entered 08/13/20 10:48:39           Page 1 of 3

                         United States Bankruptcy Court
                                    District of Connecticut
                                                                                            Filed and Entered
                                                                                                On Docket
                                                                                            August 13, 2020


In re:
         Nudec, LLC                                                                    Case Number: 20−50527 jam
                                           Debtor*                                     Chapter: 7

         George I. Roumeliotis
                                          Plaintiff(s)
         v.                                                                            Adversary Proceeding
                                                                                       No.: 20−05021 jam
         Human Hoist, LLC
                                         Defendant(s)


                            SUMMONS AND NOTICE OF PRETRIAL CONFERENCE
                                  IN AN ADVERSARY PROCEEDING

YOU ARE SUMMONED and required to file a motion or answer to the complaint which is attached to this summons
with the Clerk of the Bankruptcy Court at the address in the lower left corner of this Summons within 30 days after
the issuance of this summons, except that the United States and its offices and agencies shall submit a motion or
answer to the complaint within 35 days.

At the same time, you must also serve a copy of the motion or answer upon the plaintiff's attorney.

                                                 Jeffrey Hellman
                                       Law Offices of Jeffrey Hellman, LLC
                                                195 Church Street
                                                    10th Floor
                                              New Haven, CT 06510
If you make a motion, your time to answer is governed by Fed. R. Bankr. P. 7012.

YOU ARE NOTIFIED a Pretrial Conference of the proceeding commenced by the filing of the complaint will be
held remotely pursuant to the Court's General Order #4 Regarding Court Operations under the Exigent Circumstances
Created by COVID−19. The Pretrial Conference will be held using the ZoomGov platform at:

                                          11:00 AM on October 20, 2020

IF YOU FAIL TO RESPOND TO THIS SUMMONS, YOUR FAILURE WILL BE DEEMED TO BE YOUR
CONSENT TO ENTRY OF A JUDGMENT BY THE BANKRUPTCY COURT AND JUDGMENT BY
DEFAULT MAY BE TAKEN AGAINST YOU FOR THE RELIEF DEMANDED IN THE COMPLAINT.


See below for ZoomGov Connection Instructions to participate via video and/or telephonically.
        Case 20-05021            Doc 2   Filed 08/13/20       Entered 08/13/20 10:48:39             Page 2 of 3
                                          ZoomGov Connection Information

                                 Important Policy Notice to the Bar, Public, and Media



Persons granted remote access to hearings and other proceedings held before the Court via ZoomGov,
CourtSolutions, CourtCall, or any other remote communication platform, are reminded that pursuant to policy of the
Judicial Conference of the United States and D. Conn. Bankr. L. R. 5073−1, it is absolutely prohibited to record,
photograph, rebroadcast or retransmit such proceedings (including streaming, screen−shots or any other audio or
video reproduction).

A violation of these prohibitions is subject to sanctions, including but not limited to restricted access to future
hearings, removal of court issued media credentials, or any other sanctions deemed necessary by the Court.

                   ZOOMGOV REMOTE HEARING INFORMATION FOR PARTICIPANTS :

If you are the debtor, CM/ECF Filer, or CM/ECF User and will be participating in the above scheduled hearing, at
least THREE business days before the scheduled hearing, you must contact the Clerk's Office for instructions to
connect to the ZoomGov remote hearing by sending an email to the following court email address:
CalendarConnect__BPT@ctb.uscourts.gov. If you do not have an email address, you may call the Clerk's Office at
(203)579−5808 for the instructions.

PUBLIC ACCESS TO REMOTE HEARING−LISTEN ONLY: If you are not a Remote Hearing Participant
but would like to listen to the hearing, please use the court hearing conference line at 1−877−336−1274 and input the
Access Code: 1077800 when prompted.



For further instruction and best practices for appearing remotely utilizing ZoomGov, please find the "Procedures and
Instructions for Remote Appearances using ZoomGov" on our website at www.ctb.uscourts.gov.


Date of Issuance: August 13, 2020


                                                                                               Pietro Cicolini
                                                                                               Clerk of Court

United States Bankruptcy Court                                                    Tel. (203) 579−5808
District of Connecticut                                                           VCIS* (866) 222−8029
915 Lafayette Boulevard                                                           * Voice Case Information System
Bridgeport, CT 06604                                                              http://www.ctb.uscourts.gov
                                                                                  Form 115 − pe
        Case 20-05021         Doc 2      Filed 08/13/20       Entered 08/13/20 10:48:39            Page 3 of 3


                              CERTIFICATE OF SERVICE OF PROCESS
                                                                                         Case Number: 20−05021


I,_________________________________________(name), certify that service of this summons and a copy of
the complaint was made _________________________(date) by (check one):

      Mail service: Regular, First Class United States mail, postage fully pre−paid, addressed to:




      Personal Service: By leaving the process with defendant or with an officer or agent of defendant at:




      Residence Service: By leaving the process with the following adult at:




      Certified Mail Service on an Insured Depository Institution: By sending the process by certified mail
      addressed to the following officer of the defendant at:




      Publication: The defendant was served as follows:




      State Law: The defendant was served pursuant to the laws of the State of _______________________, as
      follows:




If service was made by personal service, by residence service, or pursuant to state law, I further certify that I am, and
at all times during the service of process was, not less than 18 years of age and not a party to the matter concerning
which service of process was made.

Under penalty of perjury, I declare that the foregoing is true and correct.

____________________          _________________________________________________________________
Date                          Signature
                              _________________________________________________________________
                              Print Name
                              _________________________________________________________________
                              Business Address
                              _________________________________________________________________
                              City/State/Zip
